Citation Nr: 0813483	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right arm and hand.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a compensable disability rating for 
fracture, distal phalanx, right ring finger, currently rated 
as zero percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa dated in July 2004.

The issue of entitlement to a compensable rating for 
fracture, distal phalanx, right ring finger, addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence of record does not show arthritis of the 
right arm and hand was incurred as a result of any 
established event, injury, or disease during active service 
or was proximately due to a service-connected disability.

3.  The evidence of record does not show a low back disorder 
was incurred as a result of any established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Arthritis of the right arm and hand were not incurred in 
or aggravated by military service, nor may service incurrence 
of arthritis be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

2.  A low back disorder was not incurred in or aggravated by 
military service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board notes that the claim upon which this appeal is 
based was received December 2003.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The content of the March 2004 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Adequate opportunities to submit evidence and 
request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have notified the veteran 
of the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  His claims are being denied, thus any 
discussion of effective dates and ratings is inconsequential.  
He has not otherwise indicated that he has additional 
evidence to submit.  He informed the VA he had seen a 
chiropractor for his back, and the RO attempted to secure 
records of treatment but did not receive a response from this 
provider.  The veteran was informed of the lack of response.  
For these reasons, any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been conducted.  RO attempted to 
secure records of chiropractic treatment but did not receive 
a response from this provider, and the veteran was informed 
of this fact.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Service Connection Claims - Factual Background

The veteran underwent physical examination in November 1985.  
He was 16 years old at the time.  The relevant finding was 
normal physical examination.  
A review of the service treatment records reveals a right 
third finger tip amputation and fracture of the fourth finger 
in September 1988 when a hatch fell on the veteran's right 
hand.  In late October 1988, it was noted that the amputation 
wounds were healing well.  In September 1989, he was treated 
for muscle strain of the back.  On separation examination in 
May 1990, there was no noted abnormality of the back or right 
hand.  

The veteran underwent VA examination of the right hand in May 
1996.  At that time, it was noted that he had underwent 
fracture of the fourth right finger and amputation of the tip 
of the third right finger in service.  He complained of daily 
pain in the third and fourth digits of the right hand.  He 
was taking non-prescription strength Tylenol as needed.  The 
pain did not interfere significantly with his job as a 
carpenter.  The diagnosis was right hand trauma with 
fractured fourth phalange and amputation of the very distal 
tip of the third phalange.  X-ray of the right hand revealed 
well-corticated bone fragment distal to terminal top fourth 
digit, right hand.  This was probably the result of the 
previous trauma, and no other bony or soft tissue 
abnormalities were identified.  

Service connection for amputation, distal phalanx of the 
right middle finger, and fractured right finger, was granted 
in a July 1996 rating decision.

In December 2003, the veteran indicated that he was employed 
as a firefighter. 

The veteran was afforded a VA orthopedic examination in March 
2004.  The veteran reported right hand numbness.  On 
examination of the right hand, sensation was intact in the 
entire right upper extremity, muscle strength was good and 
grasps were equal in both upper extremities.  Flare-ups were 
reported to occur in cold weather and about four times per 
week for the past 10 to 15 years.  The examiner ordered 
diagnostic tests and X-rays of the cervical area and the 
right hand.  The diagnosis included paresthesias in the right 
upper extremity, testing pending, but this did not appear to 
be due to or have any relationship to the crush injuries to 
the fingers in service.  

In an addendum dated in April 2004 to this examination, an 
EMG report reflected bilateral moderate carpal tunnel 
syndrome.  Cervical spine X-rays were normal, thereby making 
a cervical spine origin of the right arm pain unlikely.  Upon 
review of the results, the examiner commented that the 
paresthesias of the right upper extremity were due to carpal 
tunnel syndrome.  This was noted to be not caused by 
localized crush injury, but usually was due to 
overuse/repetitive injuries.  The examiner found no basis to 
conclude that there is a condition of the right hand that was 
secondary to the service-connected fingers.

The veteran also underwent examination of the spine in March 
2004.  The veteran reported injury in 1999 picking up a heavy 
object while stationed aboard the USS Constellation (the 
veteran was actually in service and aboard that ship in 
1989).  When asked if he had other injuries to the back, he 
was reportedly somewhat vague but indicated he did have 
intercurrent injuries.  He reported decreased flexibility and 
daily use of over the counter pain reliever.  He also 
reported chiropractic treatment.  He reported no surgery, and 
stated he may have had bed rest over the past few years due 
to back pain.  The diagnosis following examination was 
mechanical low back strain.  As to the low back, the examiner 
noted the one entry in the 1980's as to back pain in service, 
followed by no other entries.  The examiner concluded, 
therefore, that it was less likely that the current back 
condition was due to service.  However, he observed that 
based on the veteran's reported pain over a number of years 
and inability to remember intercurrent injury, it would be as 
likely as not that there was some relationship between 
initial injury and ongoing pains.  It was noted in an 
addendum that all X-rays were normal.  

Service Connection Claims - Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2007).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury may also be service connected.  38 C.F.R. § 
3.310.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  In 
addition, service connection for certain chronic diseases 
such as arthritis may be established based upon a legal 
"presumption" by showing that the disease manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

As to the back disorder claim, the Board notes, that 
virtually everyone experiences back pains from time to time, 
and such is not necessarily indicative of a chronic disorder.  
The veteran's service treatment records do not show a chronic 
back disorder.  There was one episode of treatment in 1989.  
This was noted as back strain.  There was no finding of a 
chronic back disorder on separation examination.  Thus, the 
Board finds that there was no chronic back disorder in 
service or the time of service separation.  Moreover, the 
veteran has not presented evidence of a chronic back disorder 
for many years post service.  The most current diagnosis was 
mechanical low back strain.  Although he alleges a current 
disorder, the record reflects years of no treatment.  Thus, 
there is no continuity of symptomatology.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  As to a nexus between 
current back problems and service, the Board notes that the 
VA examiner opined that there was no relationship.  Although 
the examiner considered the veteran's comments, he also noted 
that these were vague and he could not remember exactly when 
the pain had recurred.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the veteran's contentions as to his back 
have been carefully and sympathetically considered, these 
contentions are outweighed by the absence of any medical 
evidence to support the claim.  The opinion of the VA 
examiner is against the claim.  The conclusion that there was 
no relationship was supported by the lack of treatment over 
the years since service.  The suggestion that there was a 
relationship was in the form of an alternative conclusion 
which would require ignoring the multiple factors against the 
claim. 

As to the arthritis of the right arm and hand claim, the 
Board finds no support for the assertion that any right hand 
arthritis was present in service.  Moreover, the veteran has 
not provided competent evidence supporting his assertion that 
any current right hand or arm arthritis is proximately due to 
the service-connected finger.  Furthermore, the negative 
finding on the March 2004 VA examination suggests carpal 
tunnel syndrome, unrelated to the service-connected injuries, 
and confirms the absence of a relationship between any 
current right arm and hand problem and service.  

Again, the Board has considered the veteran's statements 
regarding his current arthritis of the right arm and hand 
problem.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  However, in view of the fact that the veteran's 
musculoskeletal system was noted to be normal at discharge 
from service, and the current medical opinion evidence, the 
Board finds the preponderance of the evidence is against the 
claim.  See Buchanon v. Nicholson, 451 F.3d 1331 (2006) (the 
Board may weigh the lack of contemporaneous medical records 
against a veteran's lay evidence, but that the lack of such 
records does not render lay evidence not credible).  It has 
not been indicated that the veteran possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claims.




ORDER

Entitlement to service connection for arthritis of the right 
arm and hand is denied.

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and have been extensively interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran seeks a higher rating for his service connected 
fracture of the distal phalanx, right ring finger.  The 
record reflects that the veteran has not been fully informed, 
consistent with recent case law interpreting the VCAA, as to 
the criteria for these claims.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

On remand, the RO/AMC must provide notice that satisfies the 
criteria set forth by the Court in Vazquez-Flores.  The 
letter to the veteran dated in March 2004 failed to comply 
with Vazquez-Flores.

The Board notes that the VA examination upon which the rating 
decision for this disability was based was accomplished over 
four years ago.  Examination should be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
consistent with .  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The veteran is to be scheduled for 
appropriate VA examination to determine 
the severity of the fracture, distal 
phalanx, right ring finger.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician conducting the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.

The physician should identify what 
symptoms, if any, the veteran currently 
manifests that are attributable to his 
service-connected disability.  The 
examiner must conduct a detailed 
examination.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and 
consideration of all evidence not already 
reviewed by the AMC/RO, including 
evidence submitted by the veteran to the 
Board and any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claim 
remains adverse to the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


